Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Final office action is in response to the application filed on June 2, 2021 and the amendments to the claims filed on August 2, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-16 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 7 and system Claim 12.  Claim 1 recites the limitations of receiving a request to transfer funds, in a first currency, from a first institution in a first region to a second institution in a second region; verifying the funds as being in possession of a sponsor institution in the first region; in response to verifying the funds are in possession of the sponsor institution in the first region: placing a hold on the funds at the sponsor institution in the first region, and adding an entry for the funds in the first currency to a ledger in association with the sponsor institution in the first region, wherein the ledger is a blockchain structure; requesting a conversion quote from an FX provider for the funds; receiving the conversion quote from the FX provider, the conversion quote including the funds in a second currency; adding an entry for the funds in the second currency to the ledger in association with the FX provider and in association with a sponsor institution in the second region; requesting from a liquidity provider in the second region, a liquidity quote for the funds in the second currency; accepting the liquidity quote from the liquidity provider, whereby the funds in the second currency are transferred, in the second region, from the liquidity provider to the sponsor institution in the second region and then to the second institution; and facilitating, by the computing device, settlement between the sponsor institution in the first region and the FX provider, and between the FX provider and the sponsor institution in the second region.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Transferring funds from one currency to a second currency recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The payment network computing device in Claims 1 and 12 and at least one processor in Claim 7 is just applying generic computer components to the recited abstract limitations.  Claims 7 and 12 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite payment network computing device in Claims 1 and 12 and at least one processor in Claim 7. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 7, and 12 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Applicant’s specification para. [0061, 0063] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 7, and 12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-6, 8-11, and 13-16 further define the abstract idea that is present in their respective independent claims 1, 7, and 12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  

Claims 3, 8, and 13 recites the additional limitation that the transfer of funds from the liquidity provider to the sponsor institution in the second region and then to the beneficiary institution are real time transfers.  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.

The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-6, 8-11, 13-16 are directed to an abstract idea.  Thus, the claims 1-16 are not patent-eligible.
	

Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 8-14) have been fully considered, however they are not persuasive.  Specifically, applicant argues that, “the pending claims ser for particular configurations and operations for a unique payment architecture that enables cross-border communications,” (emphasis added by applicant).  However, the only structure set forth in the claims is the payment network computing device in and of itself.  There is no further structure or configuration set forth within the claim language that recites any particular configurations.  The claims in and of themselves recite transferring funds from one currency to another and therefore recite a fundamental economic practice.  Further, the specification in conjunction with the claim limitations fails to set forth any particular architecture to support applicant’s assertions that there is an improvement to the technology of the generically recited “payment network computing device”.

Applicant’s arguments that the claims are not abstract since they recite a particular manner of enabling cross-border communications between the sender institution and the beneficiary institution and specific improvements over prior systems by allowing the sender institution to settle transactions with the beneficiary institution citing Core Wireless Licensing (Arguments, pages 10-12), are not persuasive.  Specifically, in Core Wireless the court found that, “Although the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a particular manner of summarizing and presenting information in electronic devices. … These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Like the improved systems claimed in Enfish, Thales, Visual Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices.”  However the present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.  Elec. Power, 2016 WL4073318, at *4.

Applicant’s arguments that the claims are analogous to those found statutory in DDR, (Remarks, pages 13-14), are not found persuasive.  The claims in DDR were rooted in computer technology because they modified the way the internet functioned to address a problem that was created by the invention of the internet.  DDR dealt with a problem unique to the Internet whereby owners of one web site did not want to redirect users away to a different web site.  The claimed solution in DDR created a hybrid web page incorporating look and feel elements from the host web site with commerce objects from the third-party web site.  This feature, which was neither a generic computer function nor a conventional network operation, qualified as an inventive concept.  But Applicant’s claims do not address redirecting problems unique to the Internet and do not use hybrid web sites.  So DDR has no applicability.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
9/27/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693